Citation Nr: 0403882	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  99-13 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1968, with service in the Republic of Vietnam from 
May 1966 to May 1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  March 1999 by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that a rating decision in July 1992 denied 
the veteran's claim for service connection for PTSD.  The 
veteran did not file a timely appeal of that rating decision, 
which became final.  See 38 U.S.C.A. § 7105 (West 2002).  
Thereafter, the veteran attempted to reopen his claim.  The 
RO found that the additional evidence received since July 
1992 was not new and material, and the current appeal ensued.

This decision finds that new and material evidence has been 
received to reopen the veteran's claim for service connection 
for PTSD.  The claim is being remanded to the RO via the 
Appeals Management Center in Washington, DC, for further 
development of the evidence.  VA will notify the veteran if 
further action is required on his part.  


FINDINGS OF FACT

1.  A rating decision in July 1992 denied entitlement to 
service connection for PTSD.

2.  Additional evidence received since July 1992 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
PTSD.


CONCLUSIONS OF LAW

1.  A rating decision in July 1992, which denied entitlement 
to service connection for PTSD, is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  Additional evidence received since July 1992 is new and 
material, and the claim for service connection for PTSD is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA, which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
view of the fact that this decision reopens the veteran's 
service connection claim, further evidence is not needed to 
reopen the claim, and the Board finds that there will be no 
prejudice to the veteran if the Board considers his appeal at 
this time.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2003).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2003).  

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-15 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Then, the merits of the claim may 
be evaluated, after ensuring that the duty to assist has been 
met.

In the instant case, the evidence of record at the time of the 
prior final denial of the claim for service connection for 
PTSD in July 1992 included: the veteran's DD Form 214 and DA 
Form 20, service personnel record; a stressor statement by the 
veteran; and his service medical records.

The veteran's DD Form 214 showed that his military 
occupational specialty was clerk typist.  His DA Form 20 
showed that his principal duty while assigned to the US Army 
Pacific in Vietnam was clerk typist.

The service medical records were negative for any complaint, 
finding, or diagnosis of an acquired psychiatric disorder.  At 
an examination for separation in July 1968, the veteran was 
evaluated as psychiatrically normal.

In support of his claim for service connection for PTSD, the 
veteran stated that his stressors included: the death of a 
friend, J. M., in Vietnam; and the duty of pulling dead bodies 
from the Saigon River.

The record also reveals that the veteran was scheduled for a 
VA mental disorders examination in June 1992, but he failed to 
report for the examination.

The additional evidence received since July 1992 includes VA 
treatment records and a report by the United States Armed 
Services Center for Research of Unit Records (CRUR).

The VA treatment records include a diagnosis of chronic PTSD 
in January 2003 by a VA staff psychiatrist and subsequent 
diagnoses of PTSD by the physician-director of a VA PTSD 
program.  These treating physicians did not report which 
stressor or stressors their diagnosis of PTSD was based on .

The CRUR reported that: Specialist Four J. L. M. was killed in 
action from hostile artillery, rocket, or mortar fire on 
August 27, 1967; and the veteran's claimed stressor of pulling 
dead bodies from the Saigon River could not be verified by 
official unit records.

Upon consideration of the additional records, the Board notes 
that one of the veteran's claimed stressors (the death of J. 
L. M.) was verified and there is a diagnosis of PTSD.  Such 
additional evidence is new and material, so the veteran's 
claim for service connection for PTSD is reopened.  See 
38 U.S.C.A. §§ 5108, 7105 (West 2002);  38 C.F.R. § 3.156(a) 
(2001).

Because a diagnosis of PTSD for service connection purposes 
must be based solely on a verified stressor or stressor, see 
West v. Brown, 7 Vet. App. 70, 77-8 (1994), and it is not 
clear in the veteran's case whether the treating physicians 
who rendered the diagnosis of PTSD based the diagnosis solely 
on the stressor of the veteran's learning of the death of a 
friend in combat after the veteran left Vietnam, the Board 
finds that an examination and opinion by a psychiatrist who 
has not previously treated the veteran is necessary to decide 
his claim, and this case will be remanded for that purpose.


ORDER

New and material evidence having been received, a claim of 
entitlement to service connection for PTSD is reopened, and 
the appeal is granted to that extent.


REMAND

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should arrange for the veteran to be seen by 
a VA psychologist who should conduct appropriate 
diagnostic studies, including the Minnesota Multiphasic 
Personality Inventory evaluation with PTSD sub scale 
testing, to determine the nature and extent of any 
psychiatric disability which may be present, and the 
veteran should be scheduled for any further indicated 
psychological testing.  The report of the psychologist 
should be associated with the other evidence in the 
claims file.  

2.  The RO should arrange for the veteran to be 
evaluated by a psychiatrist who has not previously 
treated him.  The claims file must be made available to 
and reviewed by the examiner.  In determining whether 
or not the veteran has PTSD due to an inservice 
stressor, the examiner is hereby notified that the only 
claimed stressor which has been verified is that, after 
leaving Vietnam in May 1967, the veteran learned that 
his friend J. L. M. was killed in action in Vietnam in 
August 1967.  If the examiner believes that PTSD was 
caused by this inservice stressor, the examiner must 
provide a complete rationale for that conclusion with 
reference to the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition of the American 
Psychiatric Association (DSM-IV).  If the examining 
psychiatrist's diagnosis differs from the diagnosis 
rendered by the examining psychologist, the examiners 
must reconcile the differing diagnoses.  

3.  Following completion of the foregoing, the RO 
should review the claims file to ensure that all of the 
foregoing development has been completed in full.  In 
particular, the RO should review the VA psychiatric 
examination report to verify that any diagnosis of PTSD 
was based on a verified history.  If the examiner 
relied upon a history which was not verified, the 
examination report must be returned as inadequate for 
rating purposes.  The Board emphasizes that the Court 
has held that a diagnosis of PTSD, related to service, 
based on an examination which relied upon an unverified 
history is inadequate.  West, 7 Vet. App. at 77.

4.  Thereafter, VA should review the claims file and 
undertake any other notification and development 
actions required by 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002), consistent with all governing legal 
authority,.  Such action should, in any case, include 
informing the veteran of the evidence needed to support 
his claim and indicating whether the veteran should 
submit such evidence or whether VA will obtain and 
associate such evidence with the claims file.

After all of the aforementioned actions have been completed, 
VA should readjudicate the claim which has been remanded 
based on a consideration of all of the evidence of record.  
If the decision remains adverse to the veteran, he and his 


representative should be provided with an appropriate 
Supplemental Statement of the Case and an opportunity to 
respond thereto.  The case should then be returned to the 
Board for further appellate consideration, if otherwise in 
order.  The purposes of this REMAND are to assist the 
veteran, to obtain clarifying medical information, and to 
comply with the notice provisions of the VCAA.  By this 
REMAND, the Board intimates no opinion as to the ultimate 
disposition of the appeal.  No action is required of the 
veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



